Exhibit 10f

AMENDMENT TO C. R. BARD, INC.

AGREEMENT AND PLANS TRUST

 

THIS AMENDMENT dated as of April 15th, 2002 to the C. R. Bard, Inc. Agreement
and Plans Trust, amended and restated as of December 10, 2001, and further
amended and restated as of February 8, 1989, and further amended and restated as
of January 18, 2000, and further amended and restated as of September 13, 2000,
by and between C. R. Bard, Inc., a New Jersey Corporation (the "Company"), JP
Morgan Chase Bank (formerly Chase Manhattan Bank, N. A.) (the "Trustee") and The
Andesa Companies, Inc., a Pennsylvania corporation (the "Consulting Firm") (the
"Trust Agreement").

WITNESSETH:

WHEREAS, the Company, the Trustee and the Consulting Firm entered into the Trust
Agreement, which they now desire to amend,

NOW, THEREFORE, the parties agree as follows:

1. Exhibit A to the Trust Agreement is hereby superceded and replaced in its
entirety with the form of Exhibit A, including Schedule 1 thereto, attached
hereto.

2. Except as amended by section 1 hereinabove, the Trust Agreement remains in
full force and effect, without modification.

3.

The Trust Agreement as amended by this Amendment is hereby restated in its
entirety and the replacement Exhibit A, including Schedule 1 thereto, attached
to this Amendment is incorporated in and attached to the Trust Agreement.



IN WITNESS WHEREOF, the parties have executed this Amendment and initialed the
new Exhibit A, including Schedule 1 thereto, as of the date first above written.

 

 

C. R. BARD, INC. JP MORGAN CHASE BANK

 

By: William H. Longfield /s/ By: Susan Greenwald /s/

William H. Longfield Chairman and Susan Greenwald, Vice President

Chief Executive Officer

 

 

THE ANDESA COMPANIES, INC.

 By: Rodman D. Young /s/

Rodman D. Young, Treasurer

 

 

Exhibit 10f

Exhibit A to C. R. Bard, Inc. Agreement and Plans Trust

 

 

 

C. R. Bard, Inc.

Contracts, Agreements and Plans

(each as amended and/or restated, if applicable)

Retirement Plan for Outside Directors of C. R. Bard, Inc.

Deferred Compensation Contract - Deferral of Directors' Fees

Supplemental Insurance/Retirement Plan - Officers

Deferred Compensation Contract -Deferral of Discretionary Bonus

Deferred Compensation Contract - Deferral of Salary

Long Term Performance Incentive Plan

Excess Benefit Plan

Supplemental Executive Retirement Plan

Supplemental Executive Retirement Agreement with William H. Longfield

Stock Equivalent Plan for Outside Directors of C. R. Bard, Inc.

Change of Control Agreements (exclusive of payments, benefits and other
compensation and support required to be made or provided to the Executive
pursuant to section 4 thereof as compensation for or in connection with
Executive's employment, if any, by the Company during the Employment Period, as
therein defined) of the Executives set forth on Schedule 1, attached hereto, as
such Schedule may be revised from time to time in accordance with the authority
granted by the Board of Directors on September 13, 2000 to add any further
Change of Control Agreements authorized by the Board and to delete Change of
Control Agreements that shall have terminated in accordance with their terms.

JPMorgan Chase Bank

Trustee



Company ConsuIting Firm Trustee

Initial: WHL /s/ Initial: RDY /s/ Initial: SG /s/

Page 1 of 2

 

 

Exhibit 10f

Schedule I to Exhibit A to C. R. Bard, Inc.

Agreement and Plans Trust

 

Change of Control Agreements

 

William H. Longfield*

Timothy M. Ring*

John H. Weiland *

Charles P. Slacik*

Nadia J. Bernstein*

Susan Alpert, Ph.D., M.D.

Joseph A. Cherry (as clarified by letter with respect to calculation of "Annual
Bonus" and "Recent Bonus" dated September 26, 2000)

E. Robert Ernest*

Guy J. Jordan*

Charles P. Grom*

James L. Natale*

Todd C. Schermerhorn*

Bronwen Kelly (effective May 1, 2002)

Robert Mellen (effective May 1, 2002)

 

*Change of Control Agreements entered prior to October 11, 1999 are as clarified
by letters dated October 11, 1999 with respect to the calculation of "Gross Up
Payment"

JPMorgan Chase Bank

Trustee



Initial: WHL /s/ Initial: RDY /s/ Initial: SG /s/

  Company ConsuIting Firm Trustee

Page 2 of 2